Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Refusal
Claim Rejection under 35 U.S.C. §112 (b)
The claim is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The precise nature of the article cannot be determined by the present title and drawing disclosure. Applicant claims a Cosmetic Product Dispenser. Question is raised as to whether the article is a cosmetic pen, an electrical device or some other sort of article. Information relative to the primary environment in which the article is employed is required in the interest of proper classification and possible further search. Amendment to the title is also required. 
Applicant and the assignee of this application are requested to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The title of article embodying the design is so broad that it will be difficult for the examiner to properly examine the claim as required by 37 CFR 1.104.
Please provide an explanation of the nature and intended use for the article embodying the claimed design. Additional information regarding analogous articles, pertinent prior art, advertising brochures, and patent applications filed for the utility of the article should be included in your response. 

Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112 (b) for indefiniteness of disclosure.  

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZENIA IBANEZ BENNETT whose telephone number is (571)272-2466.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4 PM P.S.T.
Please note, the Examiner cannot return calls international calls outside the U.S. You may attempt to reach the Examiner via email at zenia.bennett@uspto.gov. Emails are not considered an official response to the Office and are not considered confidential.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZENIA I BENNETT/Primary Examiner, Art Unit 2913